Case 2:20-cv-00005-CLM Document 1 Filed 01/02/20 Page 1 of 15            FILED
                                                                2020 Jan-02 PM 04:40
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 2:20-cv-00005-CLM Document 1 Filed 01/02/20 Page 2 of 15
Case 2:20-cv-00005-CLM Document 1 Filed 01/02/20 Page 3 of 15
Case 2:20-cv-00005-CLM Document 1 Filed 01/02/20 Page 4 of 15
Case 2:20-cv-00005-CLM Document 1 Filed 01/02/20 Page 5 of 15
Case 2:20-cv-00005-CLM Document 1 Filed 01/02/20 Page 6 of 15
Case 2:20-cv-00005-CLM Document 1 Filed 01/02/20 Page 7 of 15
Case 2:20-cv-00005-CLM Document 1 Filed 01/02/20 Page 8 of 15
Case 2:20-cv-00005-CLM Document 1 Filed 01/02/20 Page 9 of 15
Case 2:20-cv-00005-CLM Document 1 Filed 01/02/20 Page 10 of 15
Case 2:20-cv-00005-CLM Document 1 Filed 01/02/20 Page 11 of 15
Case 2:20-cv-00005-CLM Document 1 Filed 01/02/20 Page 12 of 15
Case 2:20-cv-00005-CLM Document 1 Filed 01/02/20 Page 13 of 15
Case 2:20-cv-00005-CLM Document 1 Filed 01/02/20 Page 14 of 15
Case 2:20-cv-00005-CLM Document 1 Filed 01/02/20 Page 15 of 15
